DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses the term “disclosed”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 and 3-6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong et al. (US Patent 6,846,035B2).
	Re  claim 1, Wong et al. discloses a fairing system, comprising a static fairing assembly (210a , figure 2) attached or attachable to a cab of a tractor-trailer, a movable fairing assembly (216) attached or attachable to at least one of the static fairing assembly or the cab of the tractor-trailer, the movable fairing assembly moveable from a first undeployed position (shown in figure 3) to a second deployed position (shown in figure 2), the second deployed position in which a first side panel and a second side panel flair outwardly (as shown in figure 5), and an actuator assembly (22, 254) physically coupled and operable to move at least the first side panel and the second side panel of the movable fairing assembly relative to the static fairing assembly.
	Re claim 3, the movable fairing assembly is moveable to a third intermediate position between the first undeployed position and the second deployed position (as shown in figure 5).
	Re claim 4, the actuator selectively moves the movable fairing assembly to the third intermediate position based upon at least one of: wind speed; wind direction; or cab speed (see column 4, lines 8-32).
	Re claim 5, a combination of the static fairing assembly and the movable fairing assembly in the second deployed position extends a full length of a gap region defined between the cab and a trailer (as shown in figure 7).
	Re claim 6, the first side panel and the second side panel flair outwardly in a direction from a front of the fairing system toward a rear of the fairing system (as shown in figure 7).
	Wong et al. discloses a controller communicatively coupled to a speed sensor (see column 7, lines 34-54).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US Patent 6,846,035B2) in view of Logounov (US Patent 9,493,197).
	Wong teaches using actuators to move panels in response to a speed of the vehicle sensor (see column 7, lines 34-54). 
	Wong et al. discloses all the limitations of the claims, as applied above, except for the movable fairing assembly comprises a deployable upper panel coupled to tilt upward in the second deployed position such that a trailing edge of the deployable upper panel is positioned relatively above a leading edge of the deployable upper panel,  the deployable upper panel moveable from a first undeployed position to a second deployed position during which the movable top portion rotates rearward and upward; and an actuator assembly coupled and operable to move the movable fairing assembly, the deployable upper panel moveable to a third intermediate position between the first undeployed position and the second deployed position, the deployable upper panel extending a full length of a gap defined by the cab and trailer.
	Logounov teaches the movable fairing assembly comprising a deployable upper panel (120) coupled to tilt upward in the second deployed position such that a trailing edge of the deployable upper panel is positioned relatively above a leading edge of the deployable upper panel (see column 3, lines 37-42 which describes tilting the upper panel to clear the top  edge of the trailer and the hinge at the front of the panel 111 which allow the device to tilt upward),  the deployable upper panel moveable from a first undeployed position (the flat position shown in figure 2A)to a second deployed position during which the movable top portion rotates rearward and upward (see column 3, lines 37-42 which describes tilting the upper panel to clear the top  edge of the trailer and the hinge at the front of the panel 111 which allow the device to tilt upward); and an actuator assembly (201, 202) coupled to the movable fairing assembly, the deployable upper panel moveable to a third intermediate position between the first undeployed position and the second deployed position (see column 3, lines 37-42 which describe  the device to be lifted to various elevation), the deployable upper panel extending a full length of a gap defined by the cab and trailer (see column 2, lines 52-57).
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a movable fairing assembly, such as that disclosed by Wong et al., to have a deployable upper panel coupled to tilt upward in the second deployed position such that a trailing edge of the deployable upper panel is positioned relatively above a leading edge of the deployable upper panel,  the deployable upper panel moveable from a first undeployed position to a second deployed position during which the movable top portion rotates rearward and upward; and an actuator assembly coupled and operable to move the movable fairing assembly, the deployable upper panel moveable to a third intermediate position between the first undeployed position and the second deployed position, the deployable upper panel extending a full length of a gap defined by the cab and trailer, as taught by Logounov, in order to further improve the aerodynamic characteristics of the vehicle.  

Claims 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US Patent 6,846,035B2) in view of Logounov (US Patent 9,493,197), as applied to claims 2 and 7-20 above, and further in view of Smith (US Patent Application Publication 2010/0201152A1).
	Wong et al. and Logounov disclose all the limitations of the claims, as applied above, except for a GPS receiver,  a wind sensor operable to sense a wind direction, a controller communicatively coupled to the wind sensor and operable to receive signals therefrom to determine at least one of a wind speed or a wind direction based on the received signals; and the actuator assembly physically coupled and operable to selectively move the movable fairing assembly relative to the static fairing assembly based in part on the wind speed or wind direction.
	Smith teaches a wind sensor (182) operable to sense a wind direction, a controller (see paragraph 0035)  communicatively coupled to the wind sensor and operable to receive signals therefrom to determine at least one of a wind speed or a wind direction based on the received signals; and an actuator assembly physically coupled and operable to selectively move the movable fairing assembly relative to the static fairing assembly based in part on the wind speed or wind direction (see paragraphs 0034 and 0035).
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a fairing system, such as that disclosed above, to have a wind sensor operable to sense a wind direction, a controller communicatively coupled to the wind sensor and operable to receive signals therefrom to determine at least one of a wind speed or a wind direction based on the received signals; and the actuator assembly physically coupled and operable to selectively move the movable fairing assembly relative to the static fairing assembly based in part on the wind speed or wind direction, as taught by Smith, in order to improve the positioning of the panels and reduce the drag of the vehicle based on wind conditions affecting the vehicle (see paragraph 007 of Smith).
	The examiner takes Official Notice that GPS receivers used on vehicles to generate speed data for the vehicle is old and well known in the art.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a fairing system, such as that disclosed above, to include a GPS receiver for sending speed data to a vehicle controller, as is old and well known in the art, in order to use a commonly available device to generate speed data for the controller. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle aerodynamic devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
September 20, 2022